Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 6, 10, 11, 13-15, 17-19, 28-30, 32, 37, 39, 43, 44, 47, 49, 50, 55-58, 60-64, 67 and 68 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    295
    617
    media_image1.png
    Greyscale


N-((lS,3R)-3-(benzylamino)cyclohexyl)-N-ethyl-lH-indole-2-carboxamide (Compound 100)

    PNG
    media_image2.png
    135
    268
    media_image2.png
    Greyscale

in the reply filed on May 5, 2021 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.


	Elected Group I is being examined according to M.P.E.P. § 803.02.  The claims within elected Group I have been examined to the extent that they are readable on the elected species of Compound 100.  Since no prior art was found on the elected species, the examination was expanded within elected Group I until prior art was 
Compounds of Formula (I),

    PNG
    media_image3.png
    167
    433
    media_image3.png
    Greyscale

wherein Ring A represents cycloalkyl or aryl;
Ring B represents indolyl or benzimidazolyl;
X represents C(R’)(R”); and
all other variables are as defined.
Claims embraced by the above identified expanded search are claims 1-3, 10, 11, 15, 17-19, 28-30, 32, 37, 39, 43, 44, 47, 49 and 55-57. 


Subject matter not embraced by the above identified expanded search and Claims 5, 6, 13, 14, 50, 58, 60-64, without traverse in the reply filed on May 5, 2021.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on June 21, 2019.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 10, 11 15, 17-19, 28-30, 32, 37, 39, 43, 44, 47, 49, 55 and 57 are rejected under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and claims dependent thereon which do not correct the problem), the phrases “(e.g., a 5-7 membered ring)" and “(e.g., a 3-7 membered ring)" under the definitions of variables R4 and R5, render claim 1 indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 ends with a semi-colon instead of a period so it is unclear if other subject matter is missing 
Claim 55 recites “a compound described in FIG. 1A-FIG. 1DD”. MPEP 2173.05(s) states, “Reference to Figures or Tables”.
2173.05(s)    Reference to Figures or Tables [R-10.2019]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 

This condition is not met here, since it is practical to define the invention in words, simply by putting the structures into the claim. See Ex parte Fressola, 27 USPQ2d 1608, 1609.   Thus, the claim and claims which depend from it which do not fully rectify the issue are considered indefinite.  This rejection can be overcome by adding either the structure and/or nomenclature of the compounds to claim 55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 10, 11, 15, 17-19, 28-30, 32, 37, 39, 43, 47, 49 and 57 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
1424266-81-8 {indexed in the Registry file on STN CAS ONLINE March 15, 2013},

    PNG
    media_image4.png
    311
    319
    media_image4.png
    Greyscale

{a compound of instant Formula (I), 
    PNG
    media_image3.png
    167
    433
    media_image3.png
    Greyscale
, 
wherein Ring A=cycloalkyl (i.e., cyclopropyl); 
Ring B=indolyl; 
X=C(R’)(R”); R’=H; R”=H; 
L1=C1 heteroalkyl or C(O)NRA and RA=H; 
L2=C1 heteroalkyl or  C(O)NRA and RA=H; 
n=zero; 
o=zero; and 
p=zero};

b)	Schwartz et al. {US Patent 5,455,262} - who disclose, for instance, the 3rd from the last compound listed under Formula 5 in column 31 and disclose pharmaceutical compositions comprising his compounds together with carriers and excipients (column 22, lines 16-41),  

    PNG
    media_image5.png
    195
    456
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    38
    453
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    267
    433
    media_image7.png
    Greyscale



    PNG
    media_image3.png
    167
    433
    media_image3.png
    Greyscale
, 
wherein Ring A=aryl (i.e., phenyl); 
Ring B=indolyl; 
X=C(R’)(R”); R’=H; R”=H; 
L1= C2 heteroalkyl; 
L2=C2 heteroalkyl substituted with 1 R4,  R4=C(O)ORB and RB=H; 
n=zero; 
o=zero; and 
p=zero};

	c)	Wang et al. {Bioorganic & Medicinal Chemistry Letters (2009), 19(17), pages 5140-5145} - who disclose the compound of Entry No. 7 in Table 1 on page 5142,

    PNG
    media_image8.png
    369
    1043
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    32
    1041
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    385
    678
    media_image10.png
    Greyscale

{a compound of instant Formula (I), 
    PNG
    media_image3.png
    167
    433
    media_image3.png
    Greyscale
, 
wherein Ring A=aryl (i.e., phenyl); 
Ring B=indolyl; 
X=C(R’)(R”); R’=H; R”=H; 
L1=C1 heteroalkyl or NRAC(O) and RA=H; 
L2=C2 heteroalkyl; 
n=zero; 
o=zero; 
p=one; and R3=halo};

	d)	Li et al. {ACS Medicinal Chemistry Letters (2014), 5(6), pages 690-695} - who disclose Compound 24 on page 693,

    PNG
    media_image11.png
    218
    178
    media_image11.png
    Greyscale

{a compound of instant Formula (I), 
    PNG
    media_image3.png
    167
    433
    media_image3.png
    Greyscale
, 
wherein Ring A=aryl (i.e., phenyl); 
Ring B=indolyl; 
X=C(R’)(R”); R’=H; R”=H; 
L1=C1 heteroalkyl or NRAC(O) and RA=H; 
L2=C1 heteroalkyl; 
n=one and R1=halo; 
o=zero; and
p=zero};

	e)	Goulet et al. {Bioorganic & Medicinal Chemistry Letters (2010), 20(1), pages 196-200} - who disclose, 

    PNG
    media_image12.png
    266
    534
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    460
    302
    media_image13.png
    Greyscale


page 197, column 2, 1st full paragraph)

    PNG
    media_image14.png
    139
    482
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    235
    590
    media_image15.png
    Greyscale

{a compound of instant Formula (I), 
    PNG
    media_image3.png
    167
    433
    media_image3.png
    Greyscale
, 
wherein Ring A=aryl (i.e., phenyl); 
Ring B=benzimidazoyl; 
X=C(R’)(R”); R’=H; R”=H; 
L1=C1 heteroalkyl; 
L2=C1 heteroalkyl or  -C(O)NRA and RA=H;
n=one, R1=-C(O)ORB and RB=H; 
o=zero;
	p=2 and R3=independently cycloalkyl and heteroaryl};    or

	f)	Do et al. {WO 2006/040646 A1} - who disclose the 2nd compound on page 352 and the 3rd compound on page 337 and disclose pharmaceutical compositions comprising his compounds together with excipients (page 18),

    PNG
    media_image16.png
    288
    623
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    295
    624
    media_image17.png
    Greyscale


    PNG
    media_image3.png
    167
    433
    media_image3.png
    Greyscale
, 
wherein Ring A=aryl (i.e., phenyl); 
Ring B=indolyl and benzimidazolyl, respectively; 
X=C(R’)(R”); R’=H; R”=H; 
L1=C1 heteroalkyl; 
L2=C3 heteroalkyl substituted with 1 R4;
R4=-C(O)ORB and RB=H; 
n=one, R1=-ORB and RB=C1 alkyl; 
o=zero;
	p=one and R3=halo}.

Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention as shown above.  Therefore, each of the above cited prior art anticipates the instant claimed invention.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


Allowable Subject Matter
The species of Compound 100, found on page 67 of the instant specification, is allowable over the prior art of record.

Claim 56 is objected to as being dependent upon a rejected base claim, but would be allowable: (1) if claim 56 is rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) if claim 56 is limited to the above identified subject matter which has been searched.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



May 14, 2021
Book XXVI, page 147